                                                                                                          bled
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                        NORFOLK DIVISION                                               FEB 1 1 2020



AVINESH KUMAR,et ai.
                                                           Civil Action Nos. 2:10-171,
              Plaintiffs,                                  2:13-618,2:13-619,2           13-620,
                                                           2:13-621,2:13-622,2           13-623,
       V.                                                  2:13-624, 2:13-625,2          13-626,
                                                           2:13-627,2:13-628,2           13-629,
REPUBLIC OF SUDAN,                                         2:13-630,2:13-631,2           13-632,
                                                           2:13-633,2:13-634.
               Defendant.




                        JOINT NOTICE OF SETTLEMENT AND
                        STIPULATION TO STAY PROCEEDINGS


       All   of   the      Plaintiffs     in     the   above-captioned         actions     enumerated      above

("Plaintiffs") and Defendant the Republic of the Sudan ("Sudan"), constituting all parties to

these actions, by and through their respective undersigned counsel, have notified the Court

that they have executed a binding settlement agreement resolving all claims in these actions.

The settlement agreement provides that the                 parties     shall    perform      their     respective

obligations under the agreement (i.e., exchange of consideration for signed releases) within

30 days.

       Accordingly,       the   parties        requested   that      this   Court        temporarily     stay all

proceedings and deadlines in these actions. The settlement agreement contemplates that the

parties will dismiss these actions with prejudice, by stipulation under Rule 41(a)(l)(A)(ii) of the

Federal Rules of Civil Procedure, immediately upon performance of their respective obligations

under the settlement agreement.

       This matter shall be STAYED for 30 DAYS, so that the parties may comply with the

settlement obligations.
IT IS SO ORDERED.


                                             'ku
Dated                                        ^tes District Judge
                    HorK^obert G. poumar
                    United States District Judge
